Citation Nr: 0413609	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-08 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1974 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the claim for 
service connection for a psychiatric disability manifested by 
sleeplessness, panic attacks, anger, impaired concentration, 
and inability to keep a job.  The claimant filed a timely 
Notice of Disagreement, and has appeared and offered 
testimony in support of his claim at a hearing held at the RO 
in September 2003 before the undersigned traveling Veterans 
Law Judge of the Board of Veterans' Appeals.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was provided with notices 
required under VCAA by RO letter of June 4, 2001, which 
informed him of VA's duty to notify him of the information 
and evidence necessary to substantiate the claim and to 
assist him in obtaining all such evidence.  That letter also 
informed the claimant which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  In any 
case, the matter under consideration in this appeal is 
decided entirely in favor of the claimant.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service entrance examination disclosed no 
psychiatric defects or abnormalities, and he is entitled to 
the presumption of soundness at service entry.

3.  In November 1974, during active service, the claimant was 
shown by competent medical evidence to have significant 
depression and anxiety, and to have depressive neurosis and 
anxiety. 

4.  The claimant's psychiatric disability has continued to 
the present and is currently diagnosed as panic disorder and 
major depression.  


CONCLUSION OF LAW

The grant of service connection for panic disorder and major 
depression is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.303(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), received 
March 23, 2001, sought service connection for an unspecified 
psychiatric disability manifested by sleeplessness, anger, 
lack of concentration, inability to keep a job, and inability 
to work with other people, with claimed onset in August 1974.  
He reported inservice treatment for that condition at the 
United States Navy Hospital, Key West, Florida, in August 
1974, but reported no postservice treatment for that 
condition.  

The claimant's service medical records show that a report of 
medical history, completed by the claimant in connection with 
his service entrance examination, denied any pertinent 
medical history except for hay fever and an allergy to 
penicillin.  His service entrance examination, conducted in 
March 1974, disclosed that his psychiatric evaluation was 
normal, and showed no abnormalities other than bilateral 
defective hearing, for which he was given an H2 profile.  His 
service medical records show that in April 1974, the claimant 
was seen for complaints of stomach cramps and diarrhea of 4 
days' duration, and treated with Kaopectate.  Also in April 
1974, he was seen for complaints of conjunctivitis.  The 
claimant was seen at the recruit dispensary in May 1974 with 
complaints of a pulled muscle in his left arm while running 
the obstacle course, with subsequent shoulder socket pain and 
numbness in his fingers.  X-rays of the left shoulder were 
normal, and he was given Darvon and light duty for two days.  
The claimant was again seen in June 1974, complaining of 
being thrown off a horse, with subsequent nausea, vomiting 
and headaches.  Examination revealed no motor, sensory or 
reflex deficits, and X-rays were negative, although an acute 
bilateral otitis media was noted and treated.  

The service medical records show that in September 1974, the 
claimant was seen for complaints of flashbacks, indicating 
that he had used LSD 5 or 6 times, most recently two months 
previously.  Treatment with Mellaril, 10 mgs. daily for two 
weeks was planned.  In October 1974, the claimant was seen 
for complaints of difficulty sleeping, and of waking to feel 
nervous about being in the service and away from his home 
state.  He was prescribed Valium 5 mgs. to help him sleep.  
Also in October 1974, he asked to see Dr. Riggs, and he 
appeared to be little improved and very agitated.  He was 
referred to psychiatry for a consultation, with a provisional 
diagnosis of emotional, situational stress reaction.

At a psychiatric consultation in November 1974, the claimant 
was noted to have a history of several unauthorized absences 
(about 7in 8 months), mainly to go see his 17-year-old girl 
friend who was pregnant and whose parents would not allow her 
to marry him.  The claimant was noted to have significant 
depression and anxiety since enlistment and had dealt with 
these feelings by going on unauthorized absence (UA) and 
using drugs, including excessive amounts of alcohol.  The 
reporting psychiatric consultant indicated that he seriously 
doubted whether the claimant would be able to handle problems 
and stress in any more appropriate and mature manner in the 
near future, but expected that the claimant would continue to 
be unable to adjust and will have further disciplinary 
problems.  The reporting psychiatric consultant stated that 
the claimant had a duly diagnosed character disorder and may 
be considered for discharge at the discretion of the command.  
The diagnoses were emotionally immature personality; 
depressive neurosis and anxiety; and episodic heavy drinking. 

The service medical records show that in January 1975, a Navy 
physician spoke to the claimant about his desire to leave the 
service because he could not adjust to it, noting that this 
course was recommended in the psychiatric consultation on 
November 6, 1974.  The reporting Navy physician indicated 
that he would check to be sure that this recommendation was 
being processed, and the claimant was given beneficial leave 
for 48 hours due to his situational depressive reaction.  The 
claimant was seen in January 1975 for a laceration over his 
left eyebrow, which he attributed to being struck with a fist 
by a Chief Petty Officer.  The wound was cleaned and sutured, 
and an appointment was made in 5 days to remove the sutures.  
The claimant's service separation examination, conducted in 
February 1975, disclosed no abnormalities of the spine, 
musculoskeletal system, and his neurologic and psychiatric 
systems were normal.  

In June 2001, the RO requested pages from the claimant's 
service personnel records showing his units of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the U. S.  Those documents showed, in pertinent part, 
that the claimant had periods of unauthorized absence from 
July 19, 1974 to July 30, 1974; from August 16, 1974 to 
August 20, 1974; from October 23, 1974 to October 24, 1974; 
from November 11, 1974 to November 13, 1974; from December 3, 
1974 to December 16, 1974; and from January 3, 1975 to 
January 15, 1975.  He was given Article 15 hearings on March 
20, 1974; and on August 3, 1974, while he was given a summary 
court-martial in December 1974; and another a summary court-
martial in February 1975.  Those documents showed that the 
claimant attended recruit training at Orlando, Florida; that 
upon completion of recruit training in June 1974, he was 
transferred to the Navy's Aviation Technical Training "A" 
School at Memphis, where he was noted to have unauthorized 
absences in excess of 10 days; and that on October 14, 1974, 
he was transferred to Reconnaissance Attack Squadron Three at 
the Naval Air Station, Key West, Florida, until his discharge 
on February 18, 1975.  

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from October 1999 to February 2001, show that the 
claimant was seen in the Emergency Room in October 1999 
indicating that he had been diagnosed with diverticulitis and 
would like a follow-up appointment with his primary care 
physician.  In January 2001, the claimant was seen in the 
Mental Health Clinic, where an alcohol screen and depression 
screen were negative, and he was instructed to see a social 
worker.  

A report of VA general medical examination, conducted in July 
2001, showed that the claimant related that he had emotional 
difficulties for the past 26 years; that such started while 
he was in the U.S. Navy and was beaten by a Petty Officer and 
put in a closet; and that the Petty Officer was reprimanded 
for this infraction.  The claimant further related that he 
ended up seeing a psychiatrist while he was stationed in Key 
West; that he was diagnosed with schizophrenia; that he never 
quite understood what had happened; that it was never 
explained to him; and that he was subsequently granted a 
general discharge under honorable conditions.  The claimant 
further related that his emotional difficulties since that 
time had been characterized by bouts of dizziness, confusion, 
and anxiety most of the time; that he avoids people and tries 
to stay in the house without going anywhere; that he has 
panic attacks several times a year that involve sudden room 
spinning and feeling that he has to close himself away from 
anyone; that one such event occurred while he was working at 
a convenience store; that he made all the customers leave, 
locked the doors, and hid in a bathroom until the boss came 
to work the next morning; that he left and never returned to 
that job; and that he never sought psychiatric help because 
of fear that he would lose custody of his two sons.  The 
claimant further indicated that those feelings had interfered 
with every job he ever had; that he had lost a marriage over 
such, as well as many friends; and that he had never used 
alcohol to calm himself, but had used marijuana.  The 
diagnoses were status post physical assault while on active 
duty with the U.S. Navy, with continuing emotional problems 
of depression and panic attacks since the incident.

A VA psychiatric consultation, conducted in July 2001, cited 
the claimant's complaint of dysthymic symptoms for 20 years, 
with daily depression, some eating problems with fluctuating 
weights, hypersomnolence, attention problems, fatigue, and 
infrequent panic attacks, perhaps 4-5 yearly, as well as his 
denial of any history of headaches, vision changes, shortness 
of breath, chest pains, dyspnea, orthnopnea, diarrhea, muscle 
aches, joint pains, hematuria, frequency, nightsweats, or 
abnormal bruising or bleeding.  The claimant indicated that 
his panic attacks appeared to consist of a spontaneous sense 
of dread, mounting anxiety that makes him want to sit, 
dizziness, and a million thoughts pressing down in his mind.  
Although panic attacks were described as rare, lasting 
perhaps 15 minutes, the claimant indicated that he feels 
depleted for several hours and is afraid to go out for days 
or weeks, which has led to his repeatedly losing jobs and was 
alleged to be a large factor in his divorce.  The claimant 
alleged that he was told before his discharge that he had 
schizophrenic tendencies, and he requested a psychiatric 
evaluation.  

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from February 2001 to March 2002, show that the 
claimant missed several appointments; that he was called by 
the clinician and related that he had forgotten about it; 
that he was taking clonazepam and feeling a little better; 
and that he was encouraged to keep those appointments.  

The claimant saw a staff psychiatrist in February 2002, at 
which time he was described as a divorced male noncombat 
veteran with panic disorder and depression.  During the 
interview, the claimant reported not feeling too well due to 
anxiety and depression, but indicated that taking citralopram 
had helped; that he is sleeping better; and that his energy 
and appetite were okay.  He related only a few panic attacks 
since his last visit, but avoided leaving home on most days.  
He described waking up with panic attacks, dizziness, 
sweating, tight stomach, confusion, and feeling that he is 
going crazy.  He further described anxiety around other 
people, mainly related to concern that they will take 
advantage of him.  He related that he was treated in the 
Navy, and was told by one doctor that he had schizophrenic 
tendencies.  He admitted to occasional marijuana use, with no 
suicide attempts and no alcohol abuse.  The claimant 
discussed a family history of depression and anxiety (mother) 
and alcoholism and marital discord (father).  He denied any 
combat exposure while in the Navy, and indicated that he was 
divorced and had been the single father of his two children 
for 10 years.  Mental status examination disclosed that the 
claimant was unshaven and socially inappropriate; that his 
speech and movements were within normal limits; that his mood 
and affect were anxious and depressed, while his thought 
processes were clear and goal-directed; that his thought 
content revealed significant guilt and self-reproach; that he 
denied suicidal or homicidal ideation; and when asked about 
hallucinations, alleged that he hears thoughts but could not 
describe any clear auditory/visual hallucinations.  The 
assessment was panic disorder with agoraphobia, depressive 
disorder, and his estimated Global Assessment of Functioning 
Score (GAF) was 45

VA outpatient treatment records from the VAMC, Albuquerque, 
dated in March 2002, show that the claimant was seen in the 
psychotherapy center indicating that he was feeling better 
and that he had not had any panic attacks since his last 
visit.  He indicated that he still had some anxiety and still 
gets depressed sometimes, but not as low as before.  Mental 
status examination disclosed that the claimant was alert and 
oriented; that he was casually dressed and socially 
appropriate; that his speech and movements were within normal 
limits; that his mood and affect were less anxious and less 
depressed, while his thought processes were clear and goal-
directed; that his thought content was more open and hopeful; 
and that he denied suicidal or homicidal ideation.  The 
assessment was panic disorder with agoraphobia, depressive 
disorder, and the claimant was noted to be improving.  

By RO letter of April 1, 2002, the claimant was notified that 
the RO was considering his claim for service connection for 
sleeplessness, trouble concentrating, inability to keep a 
job, and anger secondary to a personal assault experienced 
while on active duty.  The claimant was asked to provide more 
information in order for the RO to consider that claim, and 
was asked to complete and submit the enclosed questionnaire 
providing that information.  The claimant failed to respond 
to that request, or to complete and submit the questionnaire.  

A rating decision of April 2002 granted a permanent and total 
rating for pension purposes, and denied service connection 
for a disorder manifested by sleeplessness, impaired 
concentration, inability to keep a job, and anger.  The 
claimant was notified of that decision and of his right to 
appeal by RO letter of April 9, 2002.  The claimant filed a 
timely Notice of Disagreement.

A hearing was held at the RO in September 2003 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant testified that he had no psychiatric 
or emotional problems before joining the Navy; that he went 
to recruit training at Orlando, Florida; that he was supposed 
to be sent to "A" school in Memphis, but there were some 
complications with unauthorized absences; that he was 
influenced by bad associates and started to drink and to 
experiment with drugs;  and he was sent to Key West.  The 
claimant reiterated his contentions that while stationed at 
the Naval Air Station, Key West, he was scheduled for a 
Captain's Mast (Article 15 hearing) on or about January 30, 
1975; that while waiting, an unidentified Chief Petty Officer 
approached him and told him that his dress whites were dirty, 
and to take them and wash them immediately; that when he 
declined, he was dragged into a closet and beaten unconscious 
by that individual; that when he awakened, he was taken to 
the Captain and told that his Article 15 hearing would be put 
off until a later date; and that the laceration under his eye 
[sic] was closed and he was placed under 24 hours observation 
for concussion.  

The claimant testified that following that beating, he began 
to have a panic disorder and sleep problems; that he returned 
to Albuquerque and went to work for a paint and body shop for 
three months, then at General Electric's Aircraft Engine 
Group for about 15 months.  

The claimant further testified that he had had panic attacks 
and sleeplessness "all [his] life."[Transcript, page12].  
The claimant testified that he did not see a doctor about 
those problems, but asserted that almost every job he's ever 
lost has been because of the panic attacks; that the longest 
period that he has gone without panic attacks is maybe three 
months.  A transcript of the testimony is of record.  

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from May 2002 to February 2004, show that the claimant 
was seen in April 2003 for his panic disorder and depression.  
Mental status examination revealed tension, somatic concern, 
suicidal ideas, anxiety, and depression.  The diagnosis was 
panic disorder with agoraphobia, and major depression, with 
an estimated GAF Score of 40.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In the instant appeal, the claimant's service entrance 
examination disclosed no evidence of a psychiatric disability 
or defect, and he is entitled to the presumption of soundness 
at service entry.  38 U.S.C.A. § 1111, 1137 (West 2000).  

As noted above, service connection generally requires:  (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Savage v. Gober, 10 Vet. App. 488, 497 (1997).  The 
Board finds that in the instant appeal, there is competent 
medical evidence that the claimant has a psychiatric 
disability which is manifested by sleeplessness, panic 
attacks, anger, impaired concentration, and inability to keep 
a job.  Further, the service medical records reflect that he 
was seen for treatment of emotional and psychiatric problems, 
and his psychiatri symptoms have continued to the present and 
are currently diagnosed as panic disorder and major 
depression.

Based upon the foregoing, and for the reasons and bases 
provided, the Board finds that service connection for a 
psychiatric disability, panic disorder and major depression, 
is warranted.  


ORDER

Service connection for a panic disorder and major depression 
is granted.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



